DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Status of the Claims
Claims 7 and 24-28 are pending and are allowed. 
Response to Amendment/Arguments
The Amendment filed 3/31/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Claims
The objection of claim 7 for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 
35 USC § 102 Rejection
The rejection of claims 1, 3-6, 8-11 and 23 for being anticipated by Ansorge et al. and the rejection of claims 1-6, 8-9 and 23 for being anticipated by Cardozo et al. have been overcome by cancelling all the rejected claims. The rejection has been withdrawn. 
35 USC § 103 Rejection
The rejection of claims 1-6, 8-11 and 23 for being obvious over Yuan et al. has been overcome by cancelling the rejected claims. This rejection has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 and 4/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 7 and 24-28 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant invention has been made of record, which does not teach or suggest a method of using any of the species recited by instant claim 7. In addition, see WO 2002/070464, which teaches instant compound Npam01, 
    PNG
    media_image1.png
    102
    235
    media_image1.png
    Greyscale
, for treating microbial infections, which is not a disorder/condition caused by NMDAR dysfunction. See also Taghavi et al. J. Alz. Dis. 2011, 27, 835-843, which tested the compounds 
    PNG
    media_image2.png
    68
    297
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    99
    321
    media_image3.png
    Greyscale
in an assay for inhibiting Tau aggregation as a potential method of treating Alzheimer’s disease; however, these compounds were found completely inactive at inhibiting Tau aggregation. Therefore, a PHOSITA would not have selected said compounds for modification and would not have arrived at the instant compounds Npam02, 
    PNG
    media_image4.png
    59
    158
    media_image4.png
    Greyscale
, or Npam04, 
    PNG
    media_image5.png
    61
    156
    media_image5.png
    Greyscale
, which are positional isomers with respect to the methyl substituent on the phenyl group. See Fig. 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626